Case 8:21-cv-00224-DOC-JDE Document 40 Filed 07/30/21 Page 1 of 5 Page ID #:414




                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

 Case No. 8:21-cv-00224-DOC-(JDEx)                                   Date: July 30, 2021

 Title: OUMERE, LLC ET AL. V. CALLI ZARPAS


 PRESENT:

                      THE HONORABLE DAVID O. CARTER, JUDGE

                    Kelly Davis                               Not Present
                  Courtroom Clerk                            Court Reporter

         ATTORNEYS PRESENT FOR                      ATTORNEYS PRESENT FOR
               PLAINTIFF:                                DEFENDANT:
              None Present                                None Present


          PROCEEDINGS (IN CHAMBERS): ORDER GRANTING
                                     DEFENDANT’S MOTION FOR
                                     ATTORNEYS’ FEES [35]

        Before the Court is Defendant Calli Zarpas’s (“Defendant”) Motion for Attorney
 Fees (“Motion”) (Dkt. 35). The Court finds this matter appropriate for resolution without
 oral argument. Fed. R. Civ. P. 78; C.D. Cal. R. 7-15. The Court hereby GRANTS the
 Defendant’s Motion.

  I.      Background

       A. Facts

        Plaintiff Oumere LLC is an American cosmetics company. Compl. ¶ 1. Plaintiff
 Wendy Ouriel is the founder and CEO of Oumere. Id. ¶ 2. Defendant Calli Zarpas is an
 individual who provides social media management, content marketing, and SEO blogging
 and copywriting services to businesses. Id. ¶ 3.

        On or about July 25, 2020, Defendant emailed Plaintiffs to offer her services of
 social media management, content marketing, and SEO blogging and copywriting. Id. ¶
Case 8:21-cv-00224-DOC-JDE Document 40 Filed 07/30/21 Page 2 of 5 Page ID #:415
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

  Case No. 8:18-CV-001537-DOC-ADS                                              Date: July 30, 2021

                                                                                           Page 2

 11. After Plaintiffs refused her services, Defendant posted a review expressing her
 negative opinion of Plaintiffs’ products on Reddit. Id. ¶ 12.

        On December 17, 2020, Plaintiffs served a demand letter on Defendant demanding
 removal and retraction of the review on Reddit and all other platforms. Id. ¶ 19. On
 December 24, 2020, Defendant offered to revise the review. Id. ¶ 20. Plaintiffs refused
 and reiterated their demands on December 28, 2020. Id. ¶ 21. On January 5, 2021,
 Defendant, through her counsel, informed Plaintiffs that she had removed the review on
 Reddit, but refused to post a retraction. Id. ¶ 22. Plaintiffs filed this Complaint on
 February 2, 2021 after the parties failed to settle the dispute without court action. Id. ¶ 23.

        On June 29, 2021, this Court entered judgment in favor of Defendant against the
 Plaintiffs and dismissed Plaintiffs’ Complaint. Order. Dkt. 31. Thus, as the prevailing
 party, Defendant is entitled to an award of attorneys’ fees and costs. After attempting to
 negotiate a reasonable settlement, however, the parties remained “worlds apart” in their
 views of reasonable attorneys’ fees. Mot. at 6. Accordingly, Defendant proceeded to file
 this motion. Id.

        B. Procedural History

        On Febraury 2, 2021, Plaintiffs filed a Complaint against Defendant. Compl. (Dkt.
 1). On March 15, 2021, Defendant filed a motion to strike. (Dkt. 15). Plaintiffs opposed
 the motion to strike on March 22, 2021. (Dkt. 19). Defendant replied to Plaintiffs’
 opposition on March 29, 2021. (Dkt. 21). On June 29, 2021, the Court granted
 Defendant’s motion to strike. (Dkt. 31).

        On July 12, 2021, Defendant filed this Motion for Attorneys’ Fees. Motion. (Dkt.
 35). Plaintiffs opposed the Motion on July 16, 2021. Opposition. (Dkt. 38). Defendant
 replied on July 26, 2021. Reply. (Dkt. 39).

  II.      Legal Standard

          Cal. Civ. Code § 1717(a) provides for the recovery of “reasonable” attorneys’
 fees. See Cal. Civ. Code § 1717(a). In California, the reasonableness of fees is assessed
 using the “lodestar” method, which involves multiplying the number of hours reasonably
 expended by the attorneys who worked on a matter by a reasonable hourly rate. See, e.g.,
 Graciano v. Robinson Ford Sales, Inc., 144 Cal. App. 4th 140, 154 (2006) (“The
 determination of what constitutes a reasonable fee generally ‘begins with the ‘lodestar,’
 i.e., the number of hours reasonably expended multiplied by the reasonable hourly rate”)
Case 8:21-cv-00224-DOC-JDE Document 40 Filed 07/30/21 Page 3 of 5 Page ID #:416
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

  Case No. 8:18-CV-001537-DOC-ADS                                            Date: July 30, 2021

                                                                                         Page 3

 (quoting PLCM Group, Inc. v. Drexler, 22 Cal. 4th 1084, 1096 (2000)). The Ninth
 Circuit employs the lodestar method to determine a reasonable attorney’s fee award.
 Morales v. City of San Rafael, 96 F.3d 359, 363 (9th Cir. 1996). “The lodestar amount is
 calculated by multiplying the number of hours reasonably expended on the litigation by a
 reasonable hourly rate.” Vogel v. Harbor Plaza Center, LLC, 893 F.3d 1152, 1160 (9th
 Cir. 2018) (internal citations omitted).

         The court may then adjust the lodestar calculation upwards or downwards based
 on a number of factors, including “(1) the novelty and difficulty of the questions
 involved, (2) the skill displayed in presenting them, (3) the extent to which the nature of
 the litigation precluded other employment by the attorneys, (4) the contingent nature of
 the fee award.” Id. at 1132. In contingency cases, the initial lodestar figure may be
 adjusted upward in order to compensate attorneys for the risk of taking on a case for
 which they might not have been compensated. Id. at 1332-33.

  III.   Discussion

         Defendant requests a fee award of $246,300.00. Mot. at 2. Defendant argues that
 the current reasonable hourly rate for her attorneys’ services is $750 per hour. Id. Both
 the attorneys are founding partners at their respective firms, and they also have extensive
 experience in defamation cases and anti-SLAPP practice. Id. at 1. Additionally, her
 attorneys have reasonably spent 164.2 hours to obtain dismissal of the case and to prepare
 the instant fee motion. Id. Under the lodestar method, then, the amount is $123,150.00 in
 attorneys’ fees. Defendant, however, points out that the Court can and should apply a
 multiplier, given that her attorneys took the case on a full contingency, undertaking the
 risk of not getting paid. Id. Defendant claims that applying a multiplier of 2 to the
 lodestar amount would be reasonable and appropriate. Therefore, Defendant claims that
 $246,300.00 is a reasonable attorneys’ fee award.

         Plaintiffs, however, argue that this fee award of $246,300.00 is unreasonable
 because it reflects an inflated number of hours. Opp’n. at 3. Plaintiffs instead offer to
 Defendant $16,000 as reasonable attorneys’ fees, computed as 40 hours of attorney time
 at $400 per hour. Id. at 2. Plaintiffs point to their own attorney’s cost and services to
 reflect on Defendant’s attorneys’ inflation: Plaintiffs claim that their attorney spent 46.3
 hours to oppose the anti-SLAPP motion at $450 per hour. Id. at 6. Additionally, Plaintiffs
 contend that Defendant’s attorneys’ time records in drafting emails and opposition to an
 ex parte application further reflect an inflated number of hours. Id. at 3-5. Defendant’s
 attorneys claim that they spent 24 minutes communicating with Plaintiffs’ attorney over
 three emails. Id. at 3-4. Furthermore, Defendant’s attorneys assert that they spent 3.4
Case 8:21-cv-00224-DOC-JDE Document 40 Filed 07/30/21 Page 4 of 5 Page ID #:417
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

  Case No. 8:18-CV-001537-DOC-ADS                                            Date: July 30, 2021

                                                                                         Page 4

 hours drafting and filing an opposition on April 5, 2021, when the stated opposition was
 filed on April 1, 2021. Id. at 5. Thus, based on this information, Plaintiffs conclude that
 Defendant’s attorneys inflated the number of hours they spent on the case.

        The Court finds that $160,095.00 is a reasonable amount for attorneys’ fees.

         First, given their extensive experience, Defendant’s attorneys’ requested rate of
 $750 per hour is reasonable and in line with recent orders regarding reasonable attorneys’
 fees in the Central District. Cohen v. Aetna Life Ins. Co., 2021 WL 2070205, at *6 (C.D.
 Cal. May 18, 2021) (finding $750 per hour a reasonable hourly rate in the Central District
 of California). Furthermore, 164.2 hours is a reasonable amount of time to spend on
 obtaining a dismissal of the entire case and preparing the instant fee motion. Anti-SLAPP
 motions are time-consuming; it is thereby not unreasonable for Defendant’s attorneys to
 spend 164.2 hours on this case. See, e.g., Piping Rock Partners, Inc. v. David Lerner
 Associates, Inc., 2015 WL 4932248, at *3 (finding that it was reasonable to employ two
 law firms and to bill 247 hours of attorney and clerk time). Moreover, Plaintiffs are
 repeat offenders, having also filed at least one other meritless lawsuit against another
 individual who posted a negative review about their products. See Oumere, LLC, et al. v.
 Cyrille Raymond Laurent, 2020 WL 8027779 (C.D. Cal. 2020). Additionally, “‘lawyers
 generally will not provide legal representation on a contingent basis unless they receive a
 premium for taking that risk.’” Ketchum v. Moses, 24 Cal.4th 1122,1136 (citation
 omitted). Accordingly, a “‘contingent fee must be higher than a fee for the same legal
 services paid as they are performed.’” Id. at 1132 (citation omitted) (emphasis added).
 While Defendant requested a multiplier of 2, that request seems excessive in this context.
 Rather, the Court finds that a multiplier of 1.3 is reasonable, given that the Defendant’s
 attorneys took the case on a full contingency. Therefore, the Court finds that $160,095.00
 is a reasonable amount for attorneys’ fees.

        To rebut Defendant’s requested attorneys’ fees, Plaintiffs must submit evidence
 challenging the accuracy and reasonableness of the hours charged or the facts asserted by
 Defendant. Gates v. Deukmejian, 987 F.2d 1392, 1397-98 (9th Cir. 1992). “[C]onclusory
 and unsubstantiated objections” are inadequate. Hadley v. Krepel, 167 Cal.App.3d 677,
 684 (1985). Here, Plaintiffs pointed to Defendant’s attorneys’ emails and the erroneous
 date on Defendant’s filing of an opposition as evidence that Defendant’s attorneys have
 improperly inflated their hours. Such points, however, do not adequately challenge the
 accuracy and reasonableness of the hours charged or the facts asserted by Defendant.
 Regarding the emails, for example, Plaintiffs are merely speculating that Defendant’s
 attorneys inflated the time they spent communicating with Plaintiffs’ attorney. Plaintiffs
Case 8:21-cv-00224-DOC-JDE Document 40 Filed 07/30/21 Page 5 of 5 Page ID #:418
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

  Case No. 8:18-CV-001537-DOC-ADS                                           Date: July 30, 2021

                                                                                        Page 5

 did not submit actual evidence revealing that the time recorded was inflated. Moreover, a
 clerical error in dating the filing of the opposition does not prove that Defendant’s
 attorneys inflated their hours. Therefore, Plaintiffs have failed to submit evidence
 challenging the accuracy and reasonableness of Defendant’s attorneys’ requested fees.

        Moreover, Plaintiffs erroneously point to their attorney’s costs and services to set
 the standard for what is reasonable. Plaintiffs urge the Court to use their attorney’s
 “claimed expenditure of time as the yardstick for an award of fees.” Opp’n. at 6.
 However, courts “should defer to the winning lawyer’s professional judgment as to how
 much time he was required to spend on the case; Moreno v. City of Sacramento, 534 F.3d
 1106, 1112 (9th Cir. 2008) (emphasis added). While Plaintiffs argue that Defendant’s
 attorneys spent an excessive amount of time on the case, Defendant’s attorneys
 successfully obtained a dismissal of the entire case. Defendant’s attorneys’ success
 indicates that the relative additional time they spent on the case, compared to Plaintiffs’
 attorney, was beneficial and warranted. Therefore, the Court defers to Defendant’s
 attorneys, and finds that the billed time of 164.2 hours is reasonable.

 IV.    Disposition

       For the reasons set forth above, the Court GRANTS Defendant’s Motion for
 Attorney Fees and orders the Plaintiffs to pay $160,095.00 to Defendant.

        The Clerk shall serve this minute order on the parties.


  MINUTES FORM 11                                                  Initials of Deputy Clerk: kd

  CIVIL-GEN
